Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of August 28, 2020 (the “Effective Date”) by and between Potbelly
Corporation, a Delaware corporation (hereinafter referred to as “Company”), and
Adam Noyes, an individual (hereinafter referred to as “Executive”).

WHEREAS, Company desires to employ Executive from and after the Effective Date
in the position of its Chief Operations Officer, and Executive desires to
perform services for, and to be employed by, Company in such capacity, all on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Company and Executive agree as follows:

1.    Definitions. For purposes of this Agreement, capitalized terms used herein
shall have the meaning specified below if not otherwise defined herein.

(a)    Accrued Obligations is defined in paragraph 4(a).

(b)    Annual Bonus is defined in subparagraph 3(b)(ii).

(c)    Base Salary is defined in paragraph 3(a).

(d)    Board means the Board of Directors of Company.

(e)    Cause means (i) any willful and continued failure by Executive to
substantially perform his duties for Company (other than any such failure
resulting from Executive’s being Disabled), (ii) the willful engaging by
Executive in conduct which is demonstrably and materially injurious to Company,
monetarily or otherwise, (iii) the engaging by Executive in egregious misconduct
involving serious moral turpitude to the extent that, in the reasonable judgment
of the Board, Executive’s credibility and reputation no longer conform to the
standard of Company’s executives, (iv) Executive’s indictment (or its
equivalent) for the commission of a crime by Executive that constitutes a
felony, or (v) a breach of the Restrictive Covenants Agreement. For purposes of
this Agreement, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of Company.

(f)    Change in Control means the first to occur of any of the following:
(i) the consummation of a transaction, approved by the stockholders of Company,
to merge Company with or into or consolidate Company with another entity or sell
or otherwise dispose of all or substantially all of its assets, or the
stockholders of Company adopt a plan of liquidation; provided, however, that a
Change in Control shall not be deemed to have occurred by reason of a
transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which fifty percent (50%) or more of the
beneficial ownership of the voting power of Company, the surviving corporation
or corporation directly or indirectly controlling Company or the surviving
corporation, as the case may be, is held by the same persons (although not
necessarily



--------------------------------------------------------------------------------

in the same proportion) as held the beneficial ownership of the voting power of
Company immediately prior to the transaction or the substantially concurrent or
otherwise related series of transactions, except that upon the completion
thereof, employees or employee benefit plans of Company may be a new holder of
such beneficial ownership, or (ii) the “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act) of securities representing fifty percent
(50%) or more of the combined voting power of Company is acquired, other than
from Company, by any “person” as defined in Sections 13(d) and 14(d) of the
Exchange Act (other than any trustee or other fiduciary holding securities under
an employee benefit or other similar equity plan of Company), or (iii) at any
time during any period of two (2) consecutive years, individuals who at the
beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by Company’s stockholders, of each new director was approved by a
vote of at least two-thirds of the directors still in office at the time of such
election or nomination who were directors at the beginning of such period).

(g)    COBRA Continuation Period means the period commencing on the date that
COBRA Coverage begins and ending on the date that COBRA Coverage terminates by
its terms.

(h)    COBRA Coverage means continuation of group medical coverage required
under section 4980B of the Code.

(i)    Code means the Internal Revenue Code of 1986, as amended.

(j)    Company means Potbelly Corporation, a Delaware corporation, or any
successor thereto.

(k)    Compensation Committee means the Compensation Committee of the Board.

(l)    Disability/Disabled means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months. Whether Executive has a “Disability” (or is “Disabled”) shall be
determined by Company in a manner that is consistent with section 22(e)(3) of
the Code.

(m)    Effective Date means August 28, 2020.

(n)    Employment Law is defined in Section 7.

(o)    Equity Plan means Company’s long-term incentive plan, as in effect from
time to time.

(p)    Exchange Act means Securities Exchange Act of 1934, as amended.

(q)    Executive means Adam Noyes.



--------------------------------------------------------------------------------

(r)    Good Reason as used herein means the occurrence, without Executive’s
consent, of (i) any reduction in either the annual base salary of Executive or
the target annual bonus percentage or maximum annual bonus percentage applicable
to Executive (other than across the board salary reductions for management
employees); (ii) any material reduction in the position, authority, or office of
Executive with respect to Company, or in executive’s responsibilities or duties
for Company; or (iii) any action or inaction by Company that constitutes a
material breach of the terms of this Agreement; provided, however, that any such
occurrence under clauses (i) — (iii) above shall constitute Good Reason only if
Company fails to cure such occurrence within thirty (30) days after receipt from
Executive of notice of such occurrence.

(s)    JAMS means Judicial Arbitration and Mediation Services, Inc.

(t)    Medical Continuation Benefit means reimbursement by Company of the
portion of the applicable monthly premium required to be paid by Executive (and
his eligible dependents) for COBRA Coverage, which reimbursement (i) shall be
equal to the portion of the monthly premium paid by Company for group health
coverage with respect to its active employees for the level of coverage provided
to Executive and his dependents in the form of COBRA Coverage and (ii) shall be
provided for the lesser of (A) twelve (12) months following the Termination Date
or (B) the date that COBRA Coverage with respect to Executive and/or his covered
dependents, as applicable, terminates in accordance with its terms.

(u)    Party means Company and Executive, referred to jointly as the “Parties”.

(v)    Payment Date means the sixtieth (60th) day following the Termination
Date.

(w)    Release means a general release in favor of Company and its affiliates in
a form determined by Company.

(x)    Release Requirements is defined in paragraph 4(c).

(y)    Restrictive Covenants Agreement is defined in paragraph 2(c).

(z)    Section 409A Payment Date is defined in Section 11.

(aa)    Shares means shares of common stock, $.01 par value, of Company.

(bb)    Sign-On Bonus is defined in subparagraph 3(b)(i).

(cc)    Sign-On Grant is defined in subparagraph 3(c)(i).

(dd)    Term is defined in paragraph 2(a).

(ee)    Termination Date means the date on which Executive’s employment with
Company and its affiliates terminates for any reason.

(ff)    Vesting Date is defined in subparagraph 3(c)(i).



--------------------------------------------------------------------------------

2.    Term and Performance of Duties.

(a)    Term. Company hereby agrees to employ Executive, and Executive accepts
such employment and agrees to perform services for, Company and its affiliates
for the “Term” which shall be the period beginning on the Effective Date and
expiring on the date this Agreement is terminated in accordance with Section 4
of this Agreement.

(b)    Performance of Duties. During the Term, while Executive is employed by
Company, Executive agrees that he shall devote his full business time, energies,
loyalty, and talents to serving as its Chief Operations Officer, shall use his
best efforts and abilities to promote the interests of Company and its
affiliates and to perform the services contemplated by this Agreement, and shall
perform his duties faithfully and efficiently subject to the directions of the
Chief Executive Officer of Company (the “CEO”). Executive’s duties may include
providing services for both Company and its affiliates, as determined by the
Board; provided, that Executive shall not, without his consent, be assigned
tasks that would be inconsistent with those of Company’s Chief Operations
Officer. Executive shall have such authority and power as are inherent to the
undertakings applicable to his positions and necessary to carry out his
responsibilities and the duties required of him hereunder. Executive will be
subject to reasonable and appropriate travel on Company business.
Notwithstanding the foregoing, during the Term, Executive may devote reasonable
time to activities other than those required under this Agreement, including the
supervision of his personal investments, and activities involving professional,
charitable, educational, religious and similar types of organizations, speaking
engagements, membership on the boards of directors of other organizations, and
similar type activities, to the extent that such other activities do not, in the
reasonable judgment of the Board, inhibit or prohibit the performance of
Executive’s duties under this Agreement, or conflict in any material way with
the business of Company or any of its affiliates; provided, however, that
Executive shall not serve on the board of any business, or hold any other
position with any business, without the consent of the Board, which shall not be
unreasonably withheld.

(c)    Confidentiality, Non-Competition, Non-Interference and Intellectual
Property. Executive hereby acknowledges and confirms that, on or prior to the
Effective Date, Executive shall execute the form of Executive Confidentiality
and Non-Compete Agreement set forth in Appendix A hereto and which is hereby
incorporated into and forms part of this Agreement (the “Restrictive Covenants
Agreement”).

3.    Compensation. Subject to the terms of this Agreement, during the Term,
while Executive is employed by Company, Executive shall be compensated for his
services as follows:

(a)    Base Salary. During the Term while he is employed by Company, Company
shall (or shall cause one of its affiliates to) pay to Executive as compensation
for services to be rendered hereunder as follows a “Base Salary” at the annual
rate of $325,000, which rate of Base Salary shall increase to an annual rate of
$400,000 on September 1, 2021. The Base Salary shall be payable in substantially
equal monthly, or more frequent, payments. The rate of Base Salary shall be
subject to annual review beginning for calendar year 2022 and may be increased
for performance as determined in the discretion of the Board (or applicable
committee thereof) subject to recommendation by the CEO. The Base Salary shall
be pro-rated for any period of less than twelve (12) months.



--------------------------------------------------------------------------------

(b)    Bonuses. Executive shall be eligible to receive bonuses in accordance
with the following:

 

  (i)

To incentivize Executive to accept Company’s offer of employment, Executive
shall receive a cash sign-on bonus (the “Sign-On Bonus”) in an amount equal to
$100,000. The Sign-On Bonus shall be payable in a lump sum on the first payroll
date following the Effective Date. In the event Executive’s Termination Date
occurs prior to the eighteen (18) month anniversary of the Effective Date for
any reason other than due to termination by Company without Cause or by
Executive for Good Reason, Executive shall be required to repay the full after
tax amount of the Sign-On Bonus to Company within ninety (90) days following
Executive’s Termination Date.

 

  (ii)

For any calendar year during the Term beginning with calendar year 2020,
Executive shall be eligible to receive an “Annual Bonus” with a target amount
equal to sixty percent (60%) Executive’s Base Salary, subject to satisfaction of
applicable performance targets determined by the Compensation Committee in its
sole discretion, payable no later than March 15 of the applicable calendar year
and in accordance with the terms and conditions of Company’s annual bonus plan
as in effect from time to time. The Annual Bonus for any calendar year shall be
pro-rated for periods of less than a full calendar year.

(c)    Equity Compensation. As of the Effective Date (or, if the Effective Date
does not occur in an open trading window, in the first open trading window
occurring after the Effective Date and as soon as practicable after the
Effective Date), Executive shall receive equity awards in accordance with the
following:

 

  (i)

To incentivize Executive to accept Company’s offer of employment, Executive
shall be granted a restricted stock unit award (the “Sign-On Grant”) with
respect to that number of Shares having a value equal to $325,000 (based on the
closing price of a Share on the last trading day prior to the grant). The
Sign-On Grant shall vest with respect to one-third (1/3) of the Shares subject
thereto on each of the first, second and third anniversaries of the grant date
(each a “Vesting Date”) provided that Executive’s Termination Date has not
occurred as of the applicable Vesting Date, subject to pro rata vesting in the
event that Executive’s Termination Date occurs by reason of termination by
Company without Cause or termination by Executive for Good Reason, and subject
to the terms and conditions of the award which shall be set forth in an award
agreement. Any portion of the Sign-On Grant that is not vested on the
Termination Date in accordance with the provisions of this subparagraph 3(c)(i)
shall be forfeited as of the Termination Date. The Sign-On Grant shall
constitute an inducement grant and shall not be granted pursuant to the Equity
Plan.



--------------------------------------------------------------------------------

  (ii)

Beginning in calendar year 2021, Executive will be eligible for annual long-term
equity incentive awards consistent with other members of the Company’s Senior
Leadership Team under Company’s pay for performance program. The type and amount
of the incentive awards shall be determined in the sole discretion of the Board
or the Committee. Subject to the foregoing, Executive’s annual target award
under this program will be 100% of the Base Salary (which will be treated as
$400,000 for the 2021 year). All equity awards are subject to the applicable
exchange guidelines, rules, regulations and approvals, the terms of the Equity
Plan and the applicable award agreement.

(d)    Benefits and Perquisites. Executive shall be eligible to participate in
employee benefit plans, programs and arrangements, to the extent and on
substantially the same terms as those benefits are provided by Company from time
to time to Company’s similarly-situated executive employees, including vacation
programs, fringe benefit programs, retirement plans, and welfare plans, subject
in all cases to the eligibility requirements thereof. Without limiting the
generality of the foregoing, Executive shall be entitled to twenty five
(25) days of vacation and two (2) personal days for each calendar year during
the Term (pro-rated for any partial year).

(e)    Expense Reimbursements. Company shall pay or reimburse Executive for all
reasonable business expenses actually incurred or paid by Executive during the
Term in the performance of Executive’s duties and responsibilities under this
Agreement, subject to and in accordance with Company’s applicable expense
reimbursement policies as in effect from time to time. Without limiting the
generality of the foregoing, Company shall pay or reimburse Executive for
relocation expenses in accordance with Company’s relocation policy, up to a
maximum amount of $25,000. All reimbursements provided hereunder shall be
subject to the provisions of paragraph 11(b) to the extent applicable.

4.    Termination and Payments on Termination. Company or Executive may
terminate the Term and Executive’s employment with Company and its affiliates at
any time for any reason or no reason without any breach of this Agreement. Any
such termination (other than termination on account of Executive’s death) shall
be effected through an advance written notice from the terminating Party to the
other Party, which notice shall be provided within applicable time periods set
forth in this Agreement, if applicable, shall indicate the specific termination
provision in this Agreement relied on, and shall set forth in reasonable detail
the facts and circumstances, if any, on which such termination is based.
Notwithstanding the foregoing, Executive’s employment shall not be considered to
have terminated due to Good Reason unless, within thirty (30) days of an event
that Executive considers to constitute Good Reason, Executive provides written
notice to Company of such event, Company has not cured such event or condition
within thirty (30) days following receipt of such notice, and Executive
terminates employment for Good Reason within fifteen (15) days after expiration
of such cure period. Subject to the terms and conditions of this Agreement,
Executive’s right to payment and benefits under this Agreement for periods after
his Termination Date shall be determined in accordance with the following
provisions of this Section 4.



--------------------------------------------------------------------------------

(a)    Termination for Any Reason or No Reason. In the event the Termination
Date occurs for any reason or no reason, whether by Company or Executive,
Executive shall be entitled to (i) payment of his earned but unpaid Base Salary
for the period ending on the Termination Date, payable as required by applicable
law, (ii) payment of his earned but unused vacation days, as determined in
accordance with Company’s policy as in effect from time to time, payable in
accordance with applicable law, (iii) any equity compensation to which Executive
is entitled under the terms of the Equity Plan or applicable award agreements,
(iv) reimbursements of any reasonable business expenses incurred prior to the
Termination Date and submitted as required under the expense reimbursement
policy or relocation policy of Company, as applicable, and (v) any other
payments or benefits to which Executive is entitled under the express terms of
any employee benefit plans, arrangements or programs of Company and its
affiliates. For purposes of this Agreement, the payments and benefits to which
Executive is entitled pursuant to this paragraph 4(a) are referred to herein as
the “Accrued Obligations”. Except as otherwise expressly provided to the
contrary in this Agreement, nothing in this Agreement shall be construed as
requiring Executive to be treated as employed by Company for purposes of any
employee benefit plan, arrangement or program following the date of the
Termination Date.

(b)    Termination by Company for Cause; Termination by Executive without Good
Reason; Termination by Reason of Account of Death or Disability. In the event
that the Termination Date occurs by reason of (i) termination of Executive’s
employment by Company for Cause, (ii) termination by Executive without Good
Reason, or (iii) Executive’s death or Disability, Executive (or in the event of
his death, his estate) shall be entitled to the Accrued Obligations and he shall
be entitled to no other payments or benefits from Company under this Agreement
or otherwise.

(c)    Termination by Company without Cause; Termination by Executive for Good
Reason. In the event that the Termination Date occurs by reason of
(i) termination by Company without Cause or (ii) termination by Executive for
Good Reason and, in either case, if the Release Requirements (as defined below)
are met as of the Payment Date, Executive shall be entitled to the following
payments and benefits: (A) an amount equal to the Base Salary set forth in
paragraph 3(a) (as the same may be increased from time to time), payable in
twelve (12) substantially equal monthly installments, beginning on the Payment
Date, and (B) if Executive is entitled to and elects COBRA Coverage, the Medical
Continuation Benefit. The Medical Continuation Benefit to which Executive is
entitled for any month shall be paid monthly during the period for which the
Medical Continuation Benefit is payable; provided, however, that any portion of
the Medical Continuation Benefit for the period beginning on the Termination
Date and ending on the Payment Date shall be paid in a lump sum on the Payment
Date. In no event shall the Medical Continuation Benefit have the effect of
extending or otherwise modifying the maximum COBRA Continuation Period. The
“Release Requirements” will be will be satisfied as of the Payment Date if, as
of the Payment Date, (I) Executive has executed the Release, in connection with
his Termination Date; (II) the revocation period required by applicable law has
expired and Executive has not revoked the Release within such revocation period,
and (III) the Release has become effective.

5.    Mitigation and Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. Company shall not be entitled to set off against the amounts
payable to Executive under this Agreement any



--------------------------------------------------------------------------------

amounts earned by Executive in other employment after termination of his
employment with Company or any amounts which might have been earned by Executive
in other employment had he sought such other employment; provided, however that
Company shall be entitled to set off against the amounts payable to Executive
under this Agreement any amounts owed to Company by Executive.

6.    Assignment and Survival. This Agreement is personal to Executive and shall
not be assignable by Executive. This Agreement may be assigned by Company to a
successor-in interest to all or substantially all of the business operations of
Company or any of its affiliates. The rights and obligations of the Parties
shall survive s termination or expiration of this Agreement to the extent that
any performance is required under this Agreement after the termination or
expiration of the Agreement.

7.    Disputes. Except as set forth in this Section 7, any dispute, claim or
difference arising between the Parties including any dispute, claim or
difference arising out of this Agreement, shall be settled exclusively by
binding arbitration in accordance with the rules of the JAMS. The arbitration
shall be held Chicago, Illinois unless the Parties mutually agree otherwise.
Nothing contained in this Section 7 shall be construed to limit or preclude a
Party from bringing any action in any court of competent jurisdiction for
injunctive or other provisional relief to compel another party to comply with
its obligations under this Agreement or any other agreement between or among the
Parties during the pendency of the arbitration proceedings. Each Party shall
bear its own costs and fees of the arbitration, and the fees and expenses of the
arbitrator shall be borne equally by the Parties, provided, however, if the
arbitrator determines that any Party has acted in bad faith, the arbitrator
shall have the discretion to require any one or more of the Parties to bear all
or any portion of fees and expenses of the Parties and/or the fees and expenses
of the arbitrator; provided, further that, with respect to claims that, but for
this mandatory arbitration clause, could be brought against Company under any
applicable federal or state labor or employment law (“Employment Law”), the
arbitrator shall be granted and shall be required to exercise all discretion
belonging to a court of competent jurisdiction under such Employment Law to
decide the dispute, whether such discretion relates to the provision of
discovery, the award of any remedies or penalties, or otherwise and provided
further that Company may be required to pay filing or administrative fees in the
event that requiring Executive to pay such fees would render this Section 7
unenforceable under applicable law. As to claims not relating to Employment
Laws, the arbitrator shall have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant. The decision and award of
the arbitrator shall be in writing and copies thereof shall be delivered to each
Party. The decision and award of the arbitrator shall be binding on all Parties.
In rendering such decision and award, the arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to the
arbitration may seek to have the award of the arbitrator entered in any court
having jurisdiction thereof. All aspects of the arbitration shall be considered
confidential and shall not be disseminated by any Party with the exception of
the ability and opportunity to prosecute its claim or assert its defense to any
such claim. The arbitrator shall, upon request of either Party, issue all
prescriptive orders as may be required to enforce and maintain this covenant of
confidentiality during the course of the arbitration and after the conclusion of
same so that the result and underlying data, information, materials and other
evidence are forever withheld from public dissemination with the exception of
its subpoena by a court of competent jurisdiction in an unrelated proceeding
brought by a third party.



--------------------------------------------------------------------------------

8.    Indemnification. If Executive (or his heirs, executors or administrators)
is made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of Company or is or was serving at the request
of Company as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Executive (and his heirs, executors or
administrators) shall be indemnified and held harmless by Company to the fullest
extent permitted by Delaware Law. To the fullest extent authorized by Delaware
Law, the right to indemnification conferred in this Section 8 shall also include
the right to be paid by Company the expenses incurred in connection with any
such proceeding in advance of its final disposition upon delivery to Company of
an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that Executive is not entitled to be indemnified.
Company’s obligations under this Section 8 shall survive the termination or
expiration of this Agreement for any reason.

9.    Miscellaneous.

(a)    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice). Communications that are to be delivered by the U.S. mail or by
overnight service are to be delivered to the addresses set forth below:

to Company:

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606

Attention: General Counsel

or to Executive, to Executive’s home address as reflected in Company’s records.

Each party, by notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

(b)    Modification, Waivers. This Agreement may be modified or amended only by
a writing signed by an authorized representative of Company and Executive. To
the extent that the provision of Medical Continuation Benefit under this
Agreement would subject Company to a material tax or penalty, Company shall have
the authority to amend the Agreement to the limited extent reasonably necessary
to avoid such tax or penalty and shall use all reasonable efforts to provide
Executive with a comparable benefit that does not subject Company to such tax or
penalty. Company’s failure, or delay in exercising any right, or partial
exercise of any right, shall not waive any provision of this Agreement or
preclude Company from otherwise or further exercising any rights or remedies
hereunder, or any other rights or remedies granted by any law or any related
document.



--------------------------------------------------------------------------------

(c)    Governing Law and Choice of Forum. The construction, validity, and
enforceability of this Agreement shall be governed by the laws of the State of
Illinois without regard to conflicts of law principles.

(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Company, Executive, and Executive’s personal representatives,
beneficiaries, heirs, and successors. Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession has
taken place.

(e)    Severability. To the extent any provision of this Agreement shall be
invalid or enforceable with respect to Executive, it shall be considered deleted
herefrom with respect to Executive and the remainder of such provision and this
Agreement shall be unaffected and shall continue in full force and effect. In
furtherance to and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law with respect to Executive, then such provision shall be construed to cover
only that duration, extent or activities which are validly and enforceably
covered with respect to Executive. Executive acknowledges the uncertainty of the
law in this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its expressed terms) possible under applicable laws.

(f)    No Violation. Executive represents and warrants to Company that the
execution and delivery of this Agreement by Executive, and the carrying out of
Executive’s duties on behalf of Company as contemplated hereby, do not violate
or conflict with the terms of any other agreements to which Executive is or was
a party.

(g)    Independent Review and Advice. Executive represents and warrants that
Executive has carefully read this Agreement; that Executive executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to each other; that Executive has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters,
and that Executive is entering into this Agreement of Executive’s own free will.
Executive expressly agrees that there are no expectations contrary to the
Agreement and no usage of trade or regular practice in the industry shall be
used to modify the Agreement.

(h)    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be used against any person.

10.    Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.



--------------------------------------------------------------------------------

11.    Special Section 409A Rules.

(a)    Generally. It is intended that this Agreement shall comply with section
409A of the Code, to the extent applicable, and this Agreement shall be
interpreted and construed on a basis consistent with such intent.
Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to section 409A of the Code, and if such
payment or benefit is to be paid or provided on account of Executive’s
Termination Date (or other separation from service or termination of employment
(a) and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (i) the first (1st) day of the seventh
(7th) month following Executive’s separation from service or (ii) the date of
Executive’s death (the “Section 409A Payment Date”), such payment or benefit
shall be delayed until the Section 409A Payment Date; and (b) the determination
as to whether Executive has had a termination of employment (or separation from
service) shall be made in accordance with the provisions of section 409A of the
Code and the guidance issued thereunder without application of any alternative
levels of reductions of bona fide services permitted thereunder. For purposes of
section 409A of the Code, any installment payment or benefit under this
Agreement shall be treated as a separate payment. If this Section 11 applies to
any payment or benefit hereunder, any such payments or benefits that would
otherwise have been paid or provided to Executive between Executive’s
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date.

(b)    Expense Reimbursements. To the extent that any reimbursements from
Company to Executive under this Agreement or otherwise (including any
reimbursements under this paragraph 3(e)) are taxable to Executive, such
reimbursements shall be paid to Executive only if (i) to the extent not
specified herein, the expenses are incurred and reimbursable pursuant to a
reimbursement plan that provides an objectively determinable nondiscretionary
definition of the expenses that are eligible for reimbursement and (i) the
expenses are incurred during the Term. With respect to any expenses that are
reimbursable pursuant to the preceding sentence, the amount of the expenses that
are eligible for reimbursement during one calendar year may not affect the
amount of reimbursements to be provided in any subsequent calendar year, the
reimbursement of an eligible expense shall be made no later than the last day of
the calendar year following the calendar year in which the expense was incurred,
and the right to reimbursement of the expenses shall not be subject to
liquidation or exchange for any other benefit.

12.    Counterparts. This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original hereof.

13.    Entire Agreement. This Agreement, together with Executive Confidentiality
and Non-Compete Agreement set forth in Exhibit A hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and cancels all prior or contemporaneous oral or written agreements
and understandings between them with respect to the subject matter hereof,
except as otherwise specifically stated in this Agreement. This Agreement may
not be changed or modified orally but only by an instrument in writing signed by
the parties hereto, which instrument states that it is an amendment to this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, each party has caused this Executive Employment Agreement to
be executed in a manner appropriate for such party as of the date first above
written.

 

EXECUTIVE By:  

/s/ Adam Noyes

Name:   Adam Noyes Its:   Chief Operations Officer POTBELLY CORPORATION By:  

/s/ Robert D. Wright

Name:   Robert D. Wright Its:   President & Chief Executive Officer



--------------------------------------------------------------------------------

APPENDIX A

RESTRICTIVE COVENANTS AGREEMENT



--------------------------------------------------------------------------------

POTBELLY SANDWICH WORKS

EXECUTIVE CONFIDENTIALITY AND BUSINESS PRESERVATION AGREEMENT

THIS POTBELLY SANDWICH WORKS EXECUTIVE CONFIDENTIALITY AND BUSINESS PRESERVATION
AGREEMENT (the “Agreement”) is made and entered into, and is effective, as of
August 28, 2020 (the “Effective Date”) between POTBELLY SANDWICH WORKS, LLC, an
Illinois limited liability company (the “Company”), and Adam Noyes (the
“Executive”).

Recitals

A.    The Executive has and will obtain valuable knowledge and experience
pertaining to the Company’s business in Executive’s role as an executive-level
employee of the Company.

B.    The Company desires to enter into an agreement to avail itself of
Executive’s knowledge and experience and to provide for a prohibition on
Executive’s disclosing confidential information, improperly competing or
otherwise interfering with the business conducted by the Company.

Agreements

NOW, THEREFORE, for and in consideration of the mutual covenants and benefits
set forth in this Agreement and the Executive Employment Contract, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the Company and Executive hereby agree as follows:

1.    Consideration. Executive’s consideration for entering into this Agreement
is (i) as stated in Paragraph 1 of the Employment Agreement being entered into
commensurate with this Agreement; (ii) the grant of Restricted Stock Units; and
(iii) the cash sign on bonus of $100,000.

2.    Conduct; Confidentiality, Noncompetition, and Noninterference.

2.1    Conduct. Executive shall devote Executive’s business time, energy,
loyalty, and ability exclusively to the business, affairs, and interests of the
Company and its affiliates, and shall use Executive’s best efforts and abilities
to promote the interests of the Company and its affiliates and to perform the
services contemplated by this Contract. Without the prior approval of the CEO,
Executive shall not, during the term of this Contract, directly or indirectly,
render any other employment or consulting activities or services, including as a
director, to any other person, firm, corporation, or other entity; provided
however, that, to the extent that the following activities do not conflict with
or detract from the performance by Executive of Executive’s duties, Executive
may act as a director of and may also engage in activities involving charitable,
educational, religious, and similar types of organizations, and similar types of
activities.



--------------------------------------------------------------------------------

2.2    Confidential Information. The Executive acknowledges that in Executive’s
employment Executive is or will be making use of, acquiring, or adding to
Confidential Information of the Company, and therefore agrees in order to
protect such Confidential Information to the following:

(a)    Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that Executive has express
authorization from the Company, Executive will keep secret and confidential
indefinitely all Confidential Information that was acquired by or disclosed to
Executive during the course of Executive’s employment with the Company or its
predecessors or any of its Affiliates and not to disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or to use
it in any way, other than for the benefit of the Company.

(b)    Upon Executive’s termination of employment with the Company or any of its
Affiliates for any reason or at the Company’s earlier request, Executive will
promptly return to the Company without any unauthorized downloads or erasures
and in good physical appearance and working order, any and all computers, smart
phones, tablets or other electronic devices, records, documents, physical
property, information, computer disks or other materials relating to the
business of the Company and its Affiliates obtained by Executive during the
course of Executive’s employment with the Company.

(c)    Executive will keep the Company informed of, and will execute such
assignments as may be necessary to transfer to the Company or its Affiliates
ownership in, and the benefits of, any inventions, discoveries, improvements,
trade secrets, developments, processes, and procedures made by Executive, in
whole or in part, or conceived by Executive either alone or with others, which
result from any work which Executive has done or may do for or at the request of
the Company or any of its Affiliates, whether or not conceived by Executive
while on holiday, on vacation, or off the premises of the Company, including
such of the foregoing items conceived during the course of employment which are
developed or perfected after Executive’s termination of employment and will
assist the Company, or other entity nominated by it, to obtain patents,
trademarks and service marks and to execute all documents and to take all other
actions which are necessary or appropriate to secure to the Company and its
Affiliates the benefits thereof. Such patents, trademarks, and service marks
will become the property of the Company. The Executive will deliver to the
Company all sketches, drawings, models, figures, plans, outlines, descriptions
or other information with respect thereto.

(d)    To the extent that any court or agency seeks to have Executive disclose
Confidential Information, without engaging in contempt of court, or any unlawful
conduct, Executive will promptly inform the Company, and Executive will take
such reasonable steps at the Company’s expense to prevent disclosure of
Confidential Information until the Company has been informed of such requested
disclosure, and the Company has an opportunity to respond to such court or
agency. To the extent that Executive obtains information on behalf of the
Company or any of its Affiliates that may be subject to attorney-client
privilege as to the Company’s attorneys, Executive will take reasonable steps to
maintain the confidentiality of such information and to preserve such privilege.

(e)    Protected Rights. Nothing in this Agreement is intended to or shall
prohibit, prevent, or otherwise restrict Employee from: (1) reporting any good
faith allegation of unlawful employment practices to any appropriate federal,
State, or local government agency enforcing discrimination laws; (2) reporting
any good faith allegation of criminal conduct to any appropriate federal, State,
or local official; (3) participating in a proceeding with any appropriate
federal, State, or local government agency enforcing discrimination laws;
(4) making any truthful statements or disclosures required by law, regulation,
or legal process; and (5) requesting or receiving confidential legal advice.



--------------------------------------------------------------------------------

(f)    Nothing in the foregoing provisions of this Agreement will be construed
so as to prevent Executive from disclosing or using, in connection with
Executive’s employment for himself or an employer other than the Company or any
of its Affiliates, knowledge which was acquired by Executive during the course
of Executive’s employment with the Company and its Affiliates, and which (i) is
generally known to persons of Executive’s experience in other companies in the
same industry or (ii) has become public, published or is otherwise in the public
domain through no fault of Executive prior to any disclosure thereof by
Executive.

2.3    Inventions. (a) Executive agrees that: (i) all Inventions shall be the
sole and exclusive property of the Company, (ii) all original works of
authorship which are made by Executive (solely or jointly) are works made for
hire under the United States Copyright Act (17 U.S.C., et seq.), and
(iii) Executive shall promptly disclose to the Company all Inventions, all
original works of authorship and all work product relating thereto. This
disclosure will include complete and accurate copies of all Tangible Embodiments
of any Invention, works of authorship and work product. All Tangible Embodiments
of any Invention, work of authorship or work product related thereto will be
deemed to have been assigned to the Company as a result of the act of expressing
any Invention or work of authorship therein. Executive hereby assigns to the
Company (together with the right to prosecute or sue for infringements or other
violations of the same) the entire worldwide right, title and interest to any
such Inventions or works made for hire, and Executive agrees to perform, during
and after employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in registering, recording,
obtaining, maintaining, defending, enforcing and assigning Inventions or works
made for hire in any and all countries. Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agents and attorneys-in-fact to act for and in Executive’s behalf
and instead of Executive, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by Executive; this designation and appointment
constitutes an irrevocable power of attorney and is coupled with an interest.
Without limiting the generality of any other provision of this Section,
Executive hereby authorizes the Company and each of its Affiliates (and their
respective successors) to make any desired changes to any part of any Invention,
to combine it with other materials in any manner desired, and to withhold
Executive’s identity in connection with any distribution or use thereof alone or
in combination with other materials. The obligations of Executive set forth in
this Section (including, but not limited to, the assignment obligations) will
continue beyond the termination of Executive’s employment with respect to
Inventions conceived or made by Executive alone or in concert with others during
Executive’s employment with the Company and during the one year thereafter,
whether pursuant to this Employment Agreement or otherwise. These obligations
will be binding upon Executive and Executive’s executors, administrators and
other representatives.

(b)    The provisions of Paragraph 2.3 do not waive or transfer Executive’s
rights to any invention for which no equipment, supplies, facility, or trade
secret or confidential information of the Company was used and which was
developed entirely on Executive’s own time, unless the invention relates to the
business of the Company, or to the Company’s actual or demonstrably anticipated
research or development, or the invention results from any work that Executive
performed for the Company during the term of Executive’s business relationship
with the Company.



--------------------------------------------------------------------------------

2.4    Defend Trade Secrets Act. This Agreement requires that Executive maintain
and protect the Company’s confidential and trade secret information. Executive
understands that the federal Defend Trade Secrets Act law limits individuals’
obligations and allows individuals to disclose trade secret information in
certain circumstances. An individual cannot be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state, or local governmental
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law. In
addition, individuals cannot be held liable for disclosure of a trade secret
made in a complaint or other document filed in a lawsuit or other proceeding,
provided the filing is made under seal. Further, in a lawsuit for retaliation
for reporting a suspected violation of law, an individual may disclose a trade
secret to his or her attorney, and the individual may use the trade secret
information in such court proceeding, if that individual (i) files any document
containing the trade secret under seal, and (ii) does not disclose the trade
secret, except pursuant to court order.

2.5    Noncompetition. Executive acknowledges that the Company has tangible
plans to expand operations both nationally and internationally. Executive’s
employment or contributions in a managerial, strategic, administrative,
ownership, investor, or consultant role for a competitor in a fashion similar to
Executive’s duties and responsibilities for the Company or that would inevitably
or likely result in the Executive’s use or disclosure of Confidential
Information would cause irreparable harm to the Company’s operations and plans
for expansion. Thus, during employment and for a one (1) year period following
the termination of employment for any reason, Executive is prohibited from
working for a Competitor in any such role described in this Paragraph in the
United States or in any foreign country in which the Company and/or a Related
Party engage, or have developed tangible plans to engage, in business. Ownership
of five percent or less of the outstanding stock of any corporation listed on
the New York or American Stock Exchange or traded in The Nasdaq Stock Market
does not breach this Section 2.5.

2.6    Noninterference. The Executive agrees that Executive will not, at any
time during the term of Executive’s employment by the Company or any of its
Affiliates and for the one (1) year period following the Executive’s termination
of employment for any reason, without the prior written consent of the Company,
directly or indirectly actually, or attempt to, contact, solicit or induce any
employee, agent or other representative or associate of the Company or any of
its Affiliates to terminate that employee’s or other entity’s relationship with
the Company or any of its Affiliates as the case may be or interfere with a
relationship between the Company or any of its Affiliates and any of their
employees, agents, contractors, representatives, customers, suppliers or
distributors.

2.7    Residency. Executive (i) represents that Executive is currently a
resident of the United States of America and (ii) covenants that Executive has
no plans to become a resident of a country other than the United States of
America or otherwise take any action which would exclude Executive from taxation
by the United States of America during the Employment Period.



--------------------------------------------------------------------------------

2.8    Remedies. The Executive acknowledges and agrees that the duration and
restrictions set forth herein have been specifically discussed and negotiated
and are reasonable in view of all the facts and circumstances known to
Executive. The Executive also acknowledges that Executive’s compliance with the
covenants in this Agreement are necessary to protect the Company, and that a
breach of any of these covenants will result in irreparable and continuing
damage to the Company for which there will be no adequate remedy at law and
Executive agrees that in the event of a breach of any of said covenants, the
Company and its Affiliates and their successors and assigns will be entitled to
injunctive relief, without the need for posting bond, and to such other relief
as is proper under the circumstances.

2.9    Definitions. As used in the Agreement, the following terms have the
following meanings:

“Affiliate” means with respect to a specified person or entity, any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the specified person or entity.

“Competitor” means any fast food or quick-service restaurants, including owners
and operators thereof, selling/marketing submarine, hoagie, grinder, hero-type,
toasted or flat bread or deli-style sandwiches or such sandwich meals that
generate system-wide sales of 15.0% or greater in the aggregate.

“Confidential Information” means all of the Company’s meal preparation
techniques, ingredient and other costs, pricing strategies, supplier
information, training methods, customer surveys, marketing plans, advertising
and promotion methods and plans, business plans, employee salary, wage, benefit
and other compensation information (including that pertaining to Executive),
recipes, methods of food preparation, product formulae, methods and standards,
data and data bases, research, operational information, management information,
financial information, marketing information, tax information, customer
demographic information, site selection and evaluation information, lease terms,
equipment specifications and all other confidential, non-public information,
trade secrets, customer records and other customer information of or concerning
the Company and its Affiliates. Confidential Information shall not include
information which is or becomes publicly known through no wrongful act of
Executive, but shall include compilations of such information where the
coordination, selection or arrangement of such information is not publicly known
or available.

“Control,” “controlled” or “controlling” or words or phrases of similar import
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a person or entity, whether
through ownership of voting securities, by contract or otherwise. For avoidance
of doubt, any person or entity that is greater than or equal to 50 percent
owned, or of which greater than or equal to 50 percent of the voting interests
of such person or entity is owned or controlled, will be considered an
Affiliate.

“Inventions” means any and all inventions, developments, discoveries,
improvements, works of authorship, concepts or ideas, or expressions thereof,
whether or not subject to patents, copyright, trademark, trade secret protection
or other intellectual property right protection (in the United States or
elsewhere), and whether or not reduced to practice, conceived



--------------------------------------------------------------------------------

or developed by Executive while employed with the Company or within one year
following termination of such employment that relate to or result from the
actual or anticipated business, work, research or investigation of the Company
or any of its Affiliates or which are suggested by or result from any task
assigned to or performed by Executive for the Company or any of its Affiliates.

“Non-Competition Period” has the meaning defined in Paragraph 2.5.

“Related Party(ies)” means the Company and its Affiliates, subsidiaries, area
developers, franchisees, and joint venturers.

“Tangible Embodiments” means all source code, object code or machine-readable
copies, documentation, work notes, flow-charts, diagrams, test data, reports,
samples and other tangible evidence or results of Inventions, works of
authorship and work product.

3.    Miscellaneous.

3.1    Assignment. Any attempt by Executive to assign Executive’s rights or
delegate Executive’s duties under this Agreement without the prior written
consent of the Company will be void. This Agreement will inure to the benefit of
and will be binding upon the Company and its Affiliates and their successors and
assigns, and will inure to the benefit of and be binding upon Executive and
Executive’s personal representatives, successors-in-interest, and permitted
assigns.

3.2    Waiver of Breach. No waiver shall be binding unless executed in writing
by the party making the waiver. The waiver by either the Company or Executive of
a breach of any provision of this Agreement will not operate as or be deemed a
waiver of any subsequent breach by either the Company or Executive.

3.3    Severability. It is mutually agreed and understood by the parties that if
any of the agreements and covenants contained herein be determined by any court
of competent jurisdiction to be invalid by virtue of being vague or
unreasonable, including but not limited to the provisions of Section 1, then the
parties hereto consent that this Agreement will be amended retroactive to the
date of its execution to include the terms and conditions said court deems to be
reasonable and in conformity with the original intent of the parties and the
parties hereto consent that under such circumstances, said court will have the
power and authority to determine what is reasonable and in conformity with the
original intent of the parties to the maximum extent that said covenants and/or
agreements are enforceable.

3.4    Amendment. This Agreement may be amended or canceled by mutual Agreement
of the parties in writing without the consent of any other person.

3.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party hereto, but together signed by both of the
parties hereto.



--------------------------------------------------------------------------------

3.6    Entire Agreement. This Agreement and the Executive Employment Agreement
constitutes the sole and complete Agreement between the Company and Executive
and supersedes all other agreements, both oral and written, between the Company
and Executive with respect to the matters contained herein including, without
limitation any severance agreements or arrangements between the parties. No
verbal or other statements, inducements, or representations have been made to or
relied upon by Executive. The parties have read and understand this Agreement.

3.7    Expenses. Each party will be responsible for and bear, and hold the other
party harmless from, all of its own costs and expenses (including the costs and
expenses of its representatives) incurred at any time in connection with
entering into or pursuing its rights under this Agreement.

3.8    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be used against any person.

3.9    GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED UNDER
ILLINOIS LAW, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

3.10    WAIVER OF JURY TRIAL. THE COMPANY AND EXECUTIVE HEREBY EXPRESSLY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHT, POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR UNDER
OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM A RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED AGREEMENT, AND AGREE THAT ANY SUCH ACTION SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND PROVISIONS OF THIS
SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS
AGREEMENT.

3.11    CONSENT TO JURISDICTION. THE PARTIES HERETO HEREBY IRREVOCABLY AGREE
THAT ANY SUIT, ACTION, PROCEEDING OR CLAIM AGAINST THEM ARISING OUT OF OR IN ANY
WAY RELATING TO THIS AGREEMENT, OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT
THEREOF, MAY BE BROUGHT OR ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN
CHICAGO, ILLINOIS AND THE EMPLOYEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT HE MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY PROCEEDING BROUGHT IN CHICAGO, ILLINOIS AND FURTHER IRREVOCABLY
WAIVES ANY CLAIMS THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

*            *             *            *            *



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the parties have executed this Agreement as of
the Effective Date. By signing below Executive acknowledges and signifies that
Executive has carefully read this entire agreement and has had time to consider
the terms, including the opportunity to have it reviewed by independent counsel,
and fully understands and agrees to all provisions.

 

POTBELLY SANDWICH WORKS, LLC, an Illinois limited liability company By:  

                                                             

  Its Authorized Signatory EXECUTIVE

 